Citation Nr: 1811875	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-30 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for left leg femoral cutaneous nerve entrapment (claimed as sciatica).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from June 1983 to August 1983, June 1984 to August 1984 and January 2003 to September 2003, with ongoing Reserve duty.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that denied entitlement to service connection for a low back disability and left leg femoral cutaneous nerve entrapment.  The Veteran filed a Notice of Disagreement in March 2013.  A Statement of the Case was issued in July 2014.  The Veteran filed his Substantive Appeal in August 2014, and requested a videoconference hearing before the Board.

The Veteran testified before the undersigned in a July 2017 videoconference hearing.  A transcript of the proceedings has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, remand is necessary to properly adjudicate the issues on appeal.

At the outset, the Veteran reported active duty service for boot camp beginning in June 1983, but official documentation, including a DD-214, reflecting this period of service has not been associated with the claims file.  Upon remand, the RO must ensure that the Veteran's complete military records, including all relevant periods of active duty, active duty for training, and inactive duty for training have been produced and associated with his file.

Unfortunately, it also appears that the Veteran's service treatment records are also incomplete.  In July 2011, the Veteran submitted a statement reporting that he received treatment for his back during a period of active duty for training at Fort Letterman Army Hospital in San Francisco, California.  The January 2012 VA examination assessing his back noted the Veteran's report and the absence of records from Fort Letterman Army Hospital as well.  It is not clear from the evidentiary development documented in the file if the RO sought records from this period of active duty for training.  

Furthermore, the November 2011 VA examination assessing his claimed low back and sciatica is inadequate for adjudicative purposes.  The examiner did not consider the Veteran's report of injury to his back during boot camp, but did note symptoms beginning with a strain in 2003, and recurring symptomatology in 2007, 2010, and 2011.  Without consideration of the Veteran's report of the initial injury in July 1983, the examiner's opinion regarding etiology is incomplete.  While the examiner considered documented femoral nerve entrapment in service treatment records from July 1983, no explanation was provided as to why entrapment of the nerve in the right leg in service would support a finding of entrapment in the left leg subsequent to service.  The examiner stated that the femoral cutaneous nerve entrapment was likely caused by treatment in service, but the in-service treatment was to the right leg, not the left.  As no additional explanation was provided for this etiology, a more detailed rationale is necessary on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's Reserve unit, or other appropriate source, to request verification of the dates for each period of active duty for training and inactive duty for training in the Army Reserve, and then prepare and include in the claims file a summary of the dates of active duty for training and inactive duty for training.  A retirement points summary will not suffice.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

3.  Attempt to obtain, through all indicated and appropriate sources, the remainder of the Veteran's outstanding service treatment records, to include any and all hospitalization and treatment reports from Fort Letterman Army Hospital.  All efforts to obtain these records should be documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This determination should be documented in the claims file and the Veteran must be notified.

4.  Contact the Veteran and obtain a release in order to request any and all outstanding private medical records associated with his low back disability and claimed sciatica.  Make all reasonable attempts to obtain the treatment records and associate them with the claims file.  If such records cannot be obtained, inform the Veteran and his representative, and afford an opportunity for him to provide these outstanding records.

5.  After the aforementioned evidentiary development is complete, schedule the Veteran for a VA examination to assess his low back disability, claimed sciatica, and any other related neurological impairments.  The examiner must review the entire claims file, with particular attention to this remand.  The examiner must consider the Veteran's lay reports regarding onset of observable symptoms, and injuries during periods of qualifying active duty.  Any and all diagnostic testing deemed necessary should be performed.  The examiner should opine as to the following:

(a)  Identify any and all present diagnoses pertaining to the Veteran's claimed low back disability.  

(b)  Identify any and all related neurological conditions related to his low back disability and/or claimed sciatica.

(c)  For each identified low back disability, is it at least as likely as not (50 percent or greater probability) that the Veteran's identified low back disability began during active service, is related to an incident of service, or began within one year after discharge from active service?

(d)  For each identified neurological impairment, is it at least as likely as not (50 percent or greater probability) that the Veteran's identified neurological impairment began during active service, is related to an incident of service, or began within one year after discharge from active service?

(e)  For each identified neurological impairment, is it at least as likely as not (50 percent or greater probability) that the Veteran's identified neurological impairment was caused by or aggravated by the Veteran's low back disability?

The examination report should specifically state that a review of the record was conducted.  Any and all diagnostic testing deemed necessary should be performed prior to finalizing the report.  The examiner should provide a complete rationale for all opinions provided, which involves a detailed discussion of the reasoning behind each conclusion and does not rely on conclusory statements.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

6.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




